Citation Nr: 1546844	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-04 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to September 29, 2011, for residuals of a traumatic brain injury with headaches and a rating in excess of 30 percent after September 29, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 2001 to August 2001, from May 2003 to December 2003, and from August 2005 to December 2006.  He served in Southwest Asia from November 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision established service connection for headaches and assigned a 10 percent rating effective from December 9, 2006.  A January 2010 rating decision continued the 10 percent rating and identified the service-connected disability as residuals of traumatic brain injury with headaches.  A subsequent December 2011 rating decision granted an increased 30 percent rating effective from September 29, 2011.  

Although a December 2011 statement of the case indicates the present appeal arose from a February 2009 claim, the Board finds the matter is more appropriately addressed as arising from the Veteran's original November 2007 claim and amended by his February 2009 correspondence.  The issue has been revised as provided on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a traumatic brain injury with headaches prior to September 29, 2011, was manifested by no more than subjective symptoms of headaches without evidence of characteristic prostrating attacks or level of impairment due to TBI in excess of facet 1.  

2.  The Veteran's service-connected residuals of a traumatic brain injury with headaches effective from September 29, 2011, is manifested by level of impairment due to TBI of facet 2.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of a traumatic brain injury with headaches prior to September 29, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8045-8100 (2015).

2.  The criteria for an increased 40 percent rating, but no higher, for residuals of a traumatic brain injury with headaches effective September 29, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in November 2007 and March 2009.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  There is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Factual Background

Service records show that in June 2006 the Veteran sustained minor injuries in Iraq during a route clearing mission when his vehicle was damaged by an improvised explosive device (IED).  A June 24, 2006, emergency care report noted he complained of slight headaches status post IED blast.  It was noted he denied any head trauma, changes in vision or hearing, or other complaints.  The examiner's diagnosis was cephalgia.  A June 25, 2006, individual sick slip included a diagnosis of post concussive syndrome and recommended the Veteran remain in his quarters for 24 hours.  

On VA general medical examination in January 2008, the Veteran reported having experienced an IED explosion on June 24, 2006.  He was unsure if there was a loss of consciousness.  He stated he was checked by medics and released, but that afterward he had poor memory for six or seven days and felt "cloudy."  He reported his headaches began about one month later and had continued which he described as very sharp pain for one to two minutes and nine on a ten-point scale for intensity.  He stated he had experienced some have photophobia.  It was noted there was no history of weakness, numbness, memory loss, vision loss, speech difficulty, interpersonal relationship difficulties, panic attacks, loss of control/violence potential, anxiety, or confusion.  A neurological examination revealed normal coordination, orientation, memory, and speech.  A psychiatric examination revealed normal affect, mood, and judgment.  His behavior was appropriate and his comprehension of commands was normal.  It was noted that he had been working as a nurse at a VA medical facility since December 2007.  The examiner provided a diagnosis of headaches as residual of a head injury.  

On VA audiology examination in January 2008 the Veteran complained of tinnitus that was very noticeable at night and that caused problems when trying to fall asleep.  He reported that he was involved in an IED blast involving a loss of consciousness for several minutes.  He stated that upon awakening he experienced hearing loss, but that his hearing gradually returned in seven to ten days.  The examiner provided a diagnosis of subjective tinnitus and found that it was caused by or a result of acoustic trauma during military service. 

VA PTSD examination in April 2008 noted current treatment for depression, anxiety, and PTSD.  The Veteran reported having daily, intractable headaches post IED explosion.  His mood was constricted.  He stated he was depressed when he thought about his Iraq experiences.  He was easily distracted, but was able to perform serial 7's and spell a word forward and backward.  His immediate memory was mildly impaired, but remote and recent memory were normal.  A diagnosis of PTSD was provided.  The examiner noted that traumatic brain injury (TBI) was a related and causal factor in the development of PTSD and that symptoms, other than the possible exception of constant headaches and loss of short-term memory loss from TBI, could not be separated.  

VA treatment records dated in October 2008 show that upon neurology evaluation the Veteran presented with improved symptoms and headaches decreased to one to three per week from four to five per week after taking Gabapentin daily for six months.  It was noted his headaches were focal with a sharp pain of quick onset lasting only approximately three minutes.  He denied any nausea/vomiting, photophobia, phonophobia, loss of consciousness, tongue biting, or post-headache confusion.  A January 2008 magnetic resonance imaging (MRI) study was noted to have been unremarkable.  A September 2008 electroencephalogram (EEG) was noted to have revealed recurrent episodes of slow-wave activity suggestive of a bihemispheral dysfunction.  The October 2008 examiner provided a diagnosis of chronic headaches of unclear etiology, possibly neuralgia.

On VA TBI examination in November 2009 the Veteran reported having lost consciousness for a second or two after an IED explosion.  He stated he had felt sleepy for remainder of the day and that his hearing was not good, but that after five to seven days he felt better.  He reported the onset of headaches about a month later which he described as lasting for about a second up to two minutes and random in location.  He described his current headaches frequency as very random and occurring maybe once or up to four time per day lasting a second.  There was no associated visual symptoms, dizziness, weakness, paralysis, fatigue, hearing problems, taste or smell difficulties, history of seizures, sensitivity to light, sweating problems, numbness, tingling, or problems with mobility or balance.  He stated sometimes he forgot things and might be irritable.  An examination revealed 5/5 motor strength and normal muscle tone.  Sensation to touch, pinprick, and vibration was normal.  Gait was normal without spasticity or cerebellar findings such as finger-to-nose ataxia or gait instability.  A mental status examination revealed he was oriented including to place, time, and date.  Immediate memory was 3/3 and recent memory was 2/3 and he was able to interpret proverbs, perform serial 7's, and follow commands.  The examiner noted that the January 2008 MRI study was unremarkable and that the September 2008 EEG was abnormal.  The assessment included a mild history of concussion and some nonspecific headaches.  The Veteran's headaches were found to be at least as likely as not a result of his TBI.

VA headaches examination on September 29, 2011, included a diagnosis of migraine headaches.  The Veteran reported that his headaches came on suddenly, and occurred on either the left side or right side.  He stated that the pain was sharp and could stop him in his tracks and then resolved, but he would usually have several over the rest of the day.  Then he could go several days without them.  If they occurred at home he was sensitive to noise.  He reported pain localized to one side of the head that was a sharp, twitching pain lasting from one to three minutes up to four times per day.  He also reported having sensitivity to light and sound and some agitation.  The duration of his typical head pain was described as short lasting with up to four or five in one day that could occur over a two day period.  It was noted he did not have characteristic prostrating attacks of migraine headache pain, but that he did have prostrating attacks of non-migraine headache pain that occurred more frequently than once per month and that he sometimes had short-term memory loss.  His headache condition was noted to impact his ability to work as a night shift VA intensive care unit (ICU) nurse.  While short in duration, he stated his pain was severe, which required he take little breaks and made it difficult to concentrate.  He added that he had never left work because of headaches.  He also stated that on the days he had headaches he had noticed he could be more agitated.  

In his February 2012 VA Form 9 the Veteran asserted that his residuals of TBI had continued to worsen.  He described an incident at work when he had responded to a co-worker impulsively and an incident when he became disoriented while driving away from a restaurant.  

VA treatment records dated in December 2012 noted the Veteran complained of intermittent headaches.  He stated he had taken Gabapentin for five months without improvement.  He denied any vision changes or sensitivity to light.  A January 2013 MRI revealed no diffusion abnormality.  An April 2013 neurology consultation report noted chronic headaches that were are unilateral and felt like lightening.  Pain was estimated as 10/10.  He stated they used to last a couple of seconds, but that they now lasted a couple of minutes.  They occurred a couple of times per day on affected days, but he stated he occasionally went three to four days without a headache.  It was noted he denied photophobia, phonophobia, nausea, and vomiting.  The examiner's assessment was headaches, likely SUNA (short-lasting unilateral neuralgiform attacks).  A July 2013 report noted he stated he sometimes went several weeks without an attack and sometimes had several attacks a day.

VA residuals of TBI examination on October 7, 2014, included diagnoses of TBI and migraine headaches.  It was noted the Veteran stated that at times his symptoms were worse and that he had anger issues, headaches, forgetfulness, and irritability related to TBI.  The examiner specifically found that there was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Judgment was normal.  Social interaction was occasionally inappropriate.  He was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was mildly impaired and he occasionally got lost in unfamiliar surroundings, had difficulty reading maps, or had difficulty following directions.  Three or more subjective symptoms that mildly interfere with work included headaches, intermittent dizziness once in a while, and hypersensitivity to sound and light.  He reported he got irritated if his kids were noisy.  He had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction, and one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but did not preclude them.  It was noted he could be impulsive, his motivation was very low, he got irritable, he could be verbally aggressive when he felt he was being pushed, and he had moodiness and inflexibility.  He was able to communicate and comprehend spoken and written language.  Consciousness was normal.  Headaches, including migraine headaches, dizziness/vertigo, and a mental disorder were noted to be subjective symptoms attributable to a TBI.  The Veteran's residual conditions attributable to a traumatic brain injury impacted his ability to work, which were identified as his having called in sick to work a few times due to headaches and having to write down information about his patients.  He continued to work as a nurse.

VA audiology examination in October 2014 included a diagnosis of benign paroxysmal positional vertigo.  It was noted the Veteran complained of dizziness once every month to month and a half which felt like the room was spinning.  The episodes lasted about three to four minutes and resolved when he sat down and relaxed.  They occurred from one to four times per month and lasted less than an hour.  He used no continuous medication for the condition.  He also complained of tinnitus from one to four times per month which lasted from one to 24 hours.  

VA headache examination in October 2014 included a diagnosis of migraine headache.  It was noted the Veteran complained of a cluster headache only on one side, mainly on the left, described as a sharp pain that felt like someone hitting him with a baseball bat.  He stated the pain was acute and lasted for a few seconds and then he would have it off and on for the rest of the day.  He also stated he sometimes went without an attack for two weeks.  He had taken Naproxen and Tylenol for the disorder.  Specific symptoms were identified including headache pain, pulsating or throbbing head pain, pain localized to one side of the head, pain that worsened with physical activity, and associated non-headache symptoms of sensitivity to light, sensitivity to sound, changes in vision, and sensory changes.  He reported the duration of his typical head pain was from one to two days.  He did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner noted that computerized tomography (CT) scans of the head and neck in May 2013 and MRI in January 2013 were normal.  His headache condition impacted his ability to work in that during attacks he had to stop what he is doing and take a short break.  

On VA psychiatric examination in October 28, 2014, the Veteran was diagnosed as having PTSD, which resulted in occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and obsessional rituals which interfered with routine activities.  A December 2014 VA PTSD clarifying opinion noted the Veteran had been diagnosed with PTSD and TBI.  It was noted that PTSD and residuals of mild TBI were often co-occurring disorders with a great deal of shared symptomology.  In general, the Veteran's PTSD was found to account for his intrusive trauma memories, nightmares, flashbacks, avoidance behaviors, emotional numbness, hypervigilance, hyperarousal, and related anxiety and depression.  His TBI likely accounted for his migraines and light and sound sensitivity.  Shared symptoms between PTSD and TBI included irritability, anger/aggression, inappropriate social interaction, low motivation, sleep disturbance, trouble making decisions, impulsivity, and difficulties with attention and memory.  The extent to which the symptoms of each disorder are independently responsible for current occupational and social impairment could not be delineated without resorting to mere speculation.

VA treatment records include a December 2014 mental health report noting that the Veteran stated that over time several of his symptoms had decreased, but that he continued to experience excessive irritability, anger, and hypervigilance.  His sleep had improved with a significant decrease in nightmares.  He reported that his mood fluctuated drastically from being happy to being low and that he angered easily.  There were times he did not feel like being around people and had avoided some community events.  He reported that he tended to forget things easily and often needed to write things down.  He also stated that he continued to struggle with migraines from time to time.  He reported having no work stress.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).



Preliminary Matters and Pertinent VA Regulations

As an initial matter, a review of the record shows the Veteran's original service connection claim for headaches as a result of a head injury was received by VA in November 2007, within one year of his separation from active service in December 2006.  The records show that service connection was initially established for headaches in August 2009 and a 10 percent rating assigned under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A subsequent January 2010 rating decision continued the 10 percent rating from December 9, 2006, under the criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100, and identified the service-connected disability as residuals of traumatic brain injury with headaches.  A December 2011 rating decision granted an increased 30 percent rating effective from September 29, 2011, under the criteria for Diagnostic Code 8100.  

Service connection is presently established and separately rated for posttraumatic stress disorder (PTSD) under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, and for tinnitus under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6260.  For PTSD a 30 percent rating is assigned effective from December 9, 2006, and a 50 percent rating is assigned effective from October 28, 2014.  For tinnitus a 10 percent rating is assigned effective from December 9, 2006.  

VA regulations prior to October 23, 2008, provided that for brain disease due to trauma purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under 38 CFR 4.130, Diagnostic Code 9304 (dementia due to brain trauma).  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective before October 23, 2008).

The criteria for evaluating traumatic brain injuries under Diagnostic Code 8045 were revised effective October 23, 2008.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These criteria are provided as follows:

8045 
Residuals of traumatic brain injury (TBI): 

There are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluation of Cognitive Impairment and Subjective Symptoms:
The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045. 

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008, may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable. 

EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED 
Facets of cognitive impairment and other residuals of TBI not otherwise classified 
Level of impairment
Criteria
Memory, attention, concentration, executive functions
0
No complaints of impairment of memory, attention, concentration, or executive functions.
 
1
A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.
 
2
Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.
 
3
Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.
 
Total
Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.
Judgment
0
Normal.
 
1
Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.
 
2
Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.
 
3
Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.
 
Total
Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.
Social interaction
0
Social interaction is routinely appropriate.
 
1
Social interaction is occasionally inappropriate.
 
2
Social interaction is frequently inappropriate.
 
3
Social interaction is inappropriate most or all of the time.
Orientation
0
Always oriented to person, time, place, and situation.
 
1
Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.
 
2
Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation. 
 
3
Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.
 
Total
Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.
Motor activity (with intact motor and sensory system)
0
Motor activity normal.
 
1
Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 
 
2
Motor activity mildly decreased or with moderate slowing due to apraxia.
 
3
Motor activity moderately decreased due to apraxia.
 
Total
Motor activity severely decreased due to apraxia.
Visual spatial orientation
0
Normal.
 
1
Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).
 
2
Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS (global positioning system). 
 
3
Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS (global positioning system).
 
Total
Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.
Subjective symptoms
0
Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.
 
1
Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.
 
2
Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.
Neurobehavioral effects
0
One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.
 
1
One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.
 
2
One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.
 
3
One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.
Communication
0
Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.
 
1
Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.
 
2
Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.
 
3
Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs. 
 
Total
Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs.
Consciousness
Total
Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.
38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective after October 23, 2008).

VA guidance is provided for rating determinations involving TBI.  VA's Adjudication Procedure Manual (M21-1), Part III, Subpart iv, Chapter 4, Section G, Subsection 2.  These include instructions for the multiple evaluations with consideration of the regulatory prohibition against pyramiding ratings under 38 C.F.R. § 4.14.  Examples provided for instructional purposes note that separate ratings may be assigned for distinct comorbid diagnosis of migraine headaches or an anxiety disorder as long as the manifestations do not overlap with those used to assign an evaluation for TBI under Diagnostic Code 8045.  Subjective feelings of anxiety and occasional subjective headaches, however, it was noted were not distinct comorbid diagnoses.  If "major or mild neurocognitive disorder due to TBI," is diagnosed, and the diagnosis is based on the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) criteria, that disability is to be separately evaluated under 38 CFR 4.130, Diagnostic Code 9304 (Major or mild neurocognitive disorder due to traumatic brain injury), as long as there is medical evidence that the manifestations supporting the diagnosis are clearly separable from the TBI.  Tinnitus is both a physical disorder and a subjective symptom, and tinnitus is to be evaluated separately under 38 CFR 4.87, Diagnostic Code 6260, unless a higher overall evaluation is supported by including it with the subjective symptoms facet.  See M21-1, Part III, Subpart iv, Chapter 4, Section G, Subsection 2.h.

Applicable VA regulations effective before and after October 23, 2008, also provide a 10 percent rating for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  Only a single evaluation is to be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  

For migraine disabilities ratings are provided with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (50 percent), with characteristic prostrating attacks occurring on an average once a month over last several months (30 percent), with characteristic prostrating attacks averaging one in 2 months over last several months (10 percent), and with less frequent attacks (0 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8100 (effective before and after October 23, 2008).

VA regulations provide ratings for PTSD (Diagnostic Code 9411) under the general rating formula for mental disorders.  A 30 percent rating is warranted when the symptoms exhibited include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

Based upon the evidence of record, the Board finds the Veteran's service-connected residuals of a traumatic brain injury with headaches prior to September 29, 2011, was manifested by no more than subjective symptoms of headaches without evidence of characteristic prostrating attacks.  Under the criteria for Diagnostic Code 8045 effective prior to October 23, 2008, purely subjective symptoms such as headaches and mild memory loss due to brain trauma were to be rated 10 percent and no more under Diagnostic Code 9304.  That rating was not to be combined with any other rating for a disability due to brain trauma.  Although VA records show the 10 percent rating was assigned under the alternative, analogous criteria for Diagnostic Code 8100 (migraine headaches), there is no indication of prejudice to the Veteran as a result of this action.  In fact, as a separate compensable rating for PTSD under Diagnostic Code 9411 has also been assigned effective from December 9, 2006, a separate compensable rating under Diagnostic Code 9304 prior to October 23, 2008, would have violated the prohibition against pyramiding ratings under 38 C.F.R. § 4.14.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that VA's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

The Board also notes that, under the criteria for Diagnostic Code 8045 effective from October 23, 2008, with consideration of VA procedure manual guidance, subjective feelings of occasional subjective headaches are not considered a distinct comorbid diagnosis for which a separate evaluation may be assigned.  See M21-1, III.iv.4.G.2.h.  It is also significant to note that separate ratings are established for tinnitus and PTSD, but that under the criteria for Diagnostic Code 8045, Note (1), only one evaluation may be based on the same manifestations with a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  

The overall evidence prior to September 29, 2011, clearly demonstrates symptoms of recurrent headaches without evidence of characteristic prostrating migraine headaches attacks as well as symptoms of mild memory loss that could not be distinguished as a separate manifestation from PTSD.  The assigned 30 percent rating for PTSD during this period allows for the better assessment of overall impaired functioning.  In fact, the mild memory loss noted on VA examinations in April 2008 and October 2008 are not shown to have resulted in any functional impairment.  The assigned separate 10 percent rating for tinnitus during this period also allows for the better assessment of overall impaired functioning for any shared symptom of TBI.  Consideration has also been given to the Veteran's competent report of symptoms of his disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, 492 F.3d 1372; Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board finds that a schedular rating in excess of 10 percent prior to September 29, 2011, for residuals of a traumatic brain injury with headaches is not warranted. 

The Board finds, however, that the Veteran's service-connected residuals of a traumatic brain injury with headaches after September 29, 2011, is manifested by a memory, attention, concentration, and executive function level of impairment of facet 2 under the criteria for Diagnostic Code 8045.  Significantly, the September 2011 examiner noted he reported having sensitivity to light and sound and some agitation.  It was also noted that he had short-term memory loss and that his headache had an impact on his ability to work.  These findings are consistent with subsequent VA examination findings and with the Veteran's own statement in February 2012 indicative of a mild visual spatial orientation impairment.

The October 2014 VA examination also found that there was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment which under the criteria of Diagnostic Code 8045 is level of impairment facet 2.  Additionally, the findings revealed judgment was normal (facet 0), social interaction was occasionally inappropriate (facet 1), he was always oriented to person, time, place, and situation (facet 0), motor activity was normal (facet 0), visual spatial orientation was mildly impaired (facet 1), three or more subjective symptoms that mildly interfere with work (facet 1), he had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction, and one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but did not preclude them (facet 1), he was able to communicate and comprehend spoken and written language (facet 0), and his consciousness was normal.  These findings are consistent with subsequent specialty examinations and treatment reports.  

Although diagnoses of migraine headaches have been provided, there is no medical evidence of characteristic prostrating attacks of migraine headache pain or competent evidence demonstrating a separate distinct comorbid migraine headache disability.  In fact, the October 2014 VA residuals of TBI examination specifically found that headaches, including migraine headaches, was a subjective symptom attributable to a TBI.  The Board further finds that the December 2014 VA PTSD clarifying opinion found that difficulties with attention and memory were shared symptoms between PTSD and TBI.  Evaluation of these symptoms under Diagnostic Code 8045 allows for the better assessment of overall impaired functioning in this case, but consideration of all shared symptoms under these criteria does not demonstrate a level of impairment in excess of facet 2.  The assigned 50 percent for PTSD is found to be appropriate exclusive of these shared symptoms and no higher rating is warranted if all shared symptoms are considered under the criteria of Diagnostic Code 9411.  Therefore, the Board finds that an increased 40 percent schedular rating for service-connected residuals of a traumatic brain injury with headaches effective from September 29, 2011, is warranted.  

Consideration has also been given to whether the schedular evaluations addressed in this appeal are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the credible evidence as to the manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned.  The evidence clearly noted that the Veteran's manifest symptoms and impairment due to these disorders.  The criteria for the rating assigned herein reasonably describes the Veteran's disability level and symptomatology.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The persuasive evidence of record demonstrates that during the course of this appeal the Veteran has been a student successfully engaged in training or gainfully employed as a VA nurse.  The Board notes that the October 2014 VA examiners found his service-connected disabilities impacted his ability to work, but do not indicate a marked interference with employment.  In fact, a December 2014 mental health report noted he reported having no present work stress.  Additionally, the Veteran does not contend, and the evidence of record does not show, that his service-connected disabilities have resulted in any recent hospitalizations.  The Board finds, therefore, that the service-connected disabilities at issue do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disability manifestations that have not been attributed to a specific service-connected condition.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to September 29, 2011, for residuals of a traumatic brain injury with headaches is denied.

Entitlement to an increased 40 percent rating, but no higher, effective from September 29, 2011, for residuals of a traumatic brain injury with headaches is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


